FIRST AMENDMENT TO CONVERTIBLE PROMISSORY NOTE

 

For good and valuable consideration, Southern Products Inc., a Nevada
corporation, ("Maker"-), and Cane Clark LLP, a Nevada limited liability
partnership ("Holder") hereby amend the Promissory Note and Security Agreement
dated June 29,2012, and previously issued by Maker to Holder, (the "Note"') as
set forth herein.

 

Paragraph 3 of the Note is amended to read as follows:

 

"3. Conversion. Holder shall have the right at any time to convert all or any
part of the outstanding and unpaid indebtedness under this Note into folly paid
and non- assessable shares of common stock of the Maker, at a conversion price
of $0.10 per share (the "Conversion Price"). The number of shares of common
stock to be issued upon each conversion of this Note shall be determined by
dividing the Conversion Amount (as defined below) by the Conversion Price. The
term "Conversion Amount" means, with respect to any conversion of this Note, the
sum of (1) the principal amount of this Note to be converted in such conversion
plus (2) at the Holder's option, accrued and unpaid interest, if any, on such
principal amount at the interest rates provided in this Note to the date of the
conversion."

 

All other original terms of the Note not specifically modified herein shall
remain in effect.

 

IN WITNESS WHEREOF, this First Amendment to Convertible Promissory Note has been
executed effective November 30, 2012.

 

“Maker”: SOUTHERN PRODUCTS   By: /s/ Edward Meadows Title: President and CEO  
“Holder”: CANE CLARK LLP   By: /s/ Kyleen Cane Title: Partner





1

 

